Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-22, drawn to a SPAD detector.
Group II, claim(s) 23, drawn to a method for operating a SPAD detector.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I (FIG. 3) directed to a SPAD detector having a SPAD 2 comprising a n-doped multiplication junction region 20 that include an n-doped well 200 and an n-doped deep well 201, and the n-doped wells are concentrically surrounded in sequence by an n-doped guard ring 21, an in planar transport field apply ring 22, a bulk region 10, and a p-doped read out ring 23 (claims 4)
Species II (FIG. 6) directed to a SPAD detector having a SPAD 2’ with a n-doped multiplication junction ring 20’ concentrically surrounding an n-doped guard ring 21’ and a p-doped in planar transport field apply region 22’, and another n-doped guard ring 24 and read out region 23’ subsequently surrounding the n-doped multiplication junction ring 20’ (claims 4, 5)
Species III (FIG. 8) directed to a SPAD detector having two SPADs 2’ and 7 integrated with a common read out region 23’, each comprising a deep n-doped guard ring 24’ concentrically surrounding a n-doped multiplication junction ring 20’, an n-doped guard ring 21’ and a p-doped in planar transport field apply region 22’ (claims 4, 5, 10)
Species IV (FIG. 10) directed to a SPAD detector having a SPAD 2’’ comprising an n-doped read out region 23’’ that is concentrically surrounded in sequence by a p-doped guard ring 24’, an p-doped multiplication junction ring 20’’, another p-doped guard ring 21’’, and an n-doped in planar transport field apply region 22’’,  and further comprising a p-well ring 25 embedded within the n-doped in planar transport field apply region 22’’ (claims 4)
Species V (FIG. 11) directed to a SPAD having an n-doped tap region 506 that is concentrically surrounded in sequence by a bulk region 10, a p-doped transport apply ring 502, another bulk region, and p-doped read out ring 23 (claims 12,13, 20-22)
Species VI (FIG. 13) directed to a SPAD having a retrograded n-well tap region 506’ comprising a shallower n-doped region 507 and a deeper narrowed n+-doped region 508, wherein the tap region 506’ is concentrically surrounded in sequence by a bulk region 10, a p-doped transport apply ring 502, another bulk region, and p-doped read out ring 23 (claims 12-17,19-22)
Species VII (FIG. 14) directed to a SPAD having a tap region 506’ with a buried n-layer comprising a shallower n-doped region 507 and a deeper widened n+-doped region 508, wherein the tap region 506’’ is concentrically surrounded in sequence by a bulk region 10, a p-doped transport apply ring 502, another bulk region, and p-doped read out ring 23 (claims 12-22)

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  at least claim 1
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and II, and Species I-VII lack unity of invention because even though the inventions of these groups require the technical feature of “a SPAD detector comprising a semiconductor substrate having a bulk region and at least one SPAD at the bulk region of the semiconductor substrate, the SPAD having a junction multiplication region”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Lutz et al. US 2005/0258449 A1. 
Lutz teaches (FIGs. 1-5) a SPAD detector comprising a semiconductor substrate HK having a bulk region and at least one SPAD AB at the bulk region of the semiconductor substrate, the SPAD having a junction multiplication region DN,DP.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881. The examiner can normally be reached Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YU CHEN/Primary Examiner, Art Unit 2815